As filed with the Securities and Exchange Commission on September 11, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 UNITED NATURAL FOODS, INC. (Exact name of registrant as specified in its charter) Delaware 05-0376157 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 260 Lake Road, Dayville, CT (Address of principal executive offices) (Zip Code) UNITED NATURAL FOODS, INC. RETIREMENT PLAN (Full title of the plan) Mark E. Shamber Senior Vice President and Chief Financial Officer United Natural Foods, Inc. 260 Lake Road
